Citation Nr: 1108032	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to an initial compensable rating for peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus, Type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of service connection for PTSD and an initial compensable rating for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was denied by an unappealed rating decision in August 1985.  

2.  The evidence received since the August 1985 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final August 1985 determination denying the Veteran's claim of entitlement to service connection for PTSD is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

The record reflects that an August 1985 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the August 1985 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied reopening the claim; however, the Board is not bound by the RO's actions.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Id.  Thus, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for PTSD.

The evidence of record at the time of the August 1985 rating decision consisted of service treatment records and post-service medical records, including a letter from the Veteran's physician opining that he had a diagnosis of PTSD.  The Veteran's claim was denied on the basis of the RO's determination that there was no evidence of stressors to support a diagnosis of PTSD.  

The evidence submitted in support of reopening the claims includes statements and information in support of the Veteran's stressors.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

New and material evidence has been submitted sufficient to reopen a claim of service connection for PTSD, and to this extent, the Veteran's appeal is granted.  


REMAND

This remand is to afford the Veteran readjudication of his claim under recently-amended and liberalizing regulation, specifically C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, and which provides as follows:  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and;

A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, and the Veteran's symptoms are related to the claimed stressor;

In the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Service department records reflect the Veteran had service in Vietnam for approximately seven and a half months.  The Veteran described that his unit was attacked by rocket fire, with 23 rockets landing inside his compound.  The Veteran also provided the name and circumstances surrounding a fellow serviceman's shrapnel injuries from a direct hit from a rocket.  

The Veteran submitted an opinion from his private physician, dated in May 1985, which states that the Veteran was diagnosed with PTSD.  The opinion does not describe the stressors that formulate the basis of this diagnosis.   

The Veteran has not been afforded an examination to ascertain if he has PTSD, within the scope of the new regulation.  He must therefore be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, in July 2007, the RO granted service connection for diabetes mellitus, Type II, and peripheral neuropathy of the upper and lower extremities, secondary to the Veteran's diabetes.  The Veteran's service-connected diabetes was assigned an initial disability rating of 20 percent, effective December 21, 2006.  The Veteran's peripheral neuropathy was assigned a noncompensable rating.  The Veteran received notice of this action later in July 2007.  

A timely Notice of Disagreement to the above action was received on behalf of the Veteran by VA in August 2007 with regards to the disability rating assigned to the neuropathy.  The Veteran stated that he is entitled to a separate higher rating for the neuropathy caused by his diabetes.  No Statement of the Case has been promulgated on the issue.

The Court has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).




Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must issue a Statement of the Case and notification of the Veteran's appellate rights on the issue of entitlement to an initial compensable rating peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus, Type II.  38 C.F.R. § 19.26 (2010).  If the Veteran perfects the appeal as to this issue, the RO/AMC should undertake all appropriate action.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability from the time of his discharge from active service forward.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC should obtain records from each health care provider the Veteran identifies.  The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available medical records have been received, arrange for a VA mental health examination with a psychiatrist or a psychologist.  The purpose of the examination is to determine whether the Veteran has a psychiatric disability, to include PTSD if diagnosed, which had its onset or was aggravated during active service, or is a result of any incident of service.  

The following considerations will govern the examination:

a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.  

c. The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.

d. If PTSD is diagnosed, the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military activity and adequate to support a diagnosis of posttraumatic stress disorder, and whether the Veteran's symptoms are related to the claimed stressor(s).

e. If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether that disorder began during service, was chronically worsened during service, or is related to any incident of service.

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

g. If an examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

4. Readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

5. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


